Title: To Thomas Jefferson from Thomas Main, 17 December 1807
From: Main, Thomas
To: Jefferson, Thomas


                        
                            Main’s Nursery Novr. 1807.
                        
                        The President
                  
                     
                        
                           
                           Bot. of Thos. Main
                           
                        
                        
                           2000
                           Prime Transplanted plants of the American Hedge Thorn @ 650 Cents p M. 
                           $13.00
                        
                        
                           4
                           Peach Trees @ 25 Cents each
                           1.00
                        
                        
                           
                           On large Box and package
                           
                              
                                  2.00
                           
                        
                        
                           
                           
                           
                              $ 16.00
                           
                        
                     
                  
                  Received the amount in full
                        
                            Thos. Main
                     
                        
                    